In a proceeding on behalf of petitioner’s four infant children for permission to submit to arbitration a controversy between the children and the Insurance Company of North America, petitioner appeals from two orders of the Supreme Court, Nassau County, both entered January 27, 1971, one of which denied the application without prejudice to any application for appropriate relief petitioner may wish to make in the State of Pennsylvania, and the second of which granted a motion by the Insurance Company of North America to stay the arbitration in question, without prejudice to the prosecution or presentation of any claim, demand for arbitration, or action at law, in a state other than the State of New York. Orders affirmed, with a single bill of $10 costs and disbursements. The automobile accident and resulting personal injuries to petitioner and his family which gave rise to the instant proceedings occurred in the State of Pennsylvania with an uninsured motorist who was a domiciliary of Pennsylvania at a time when petitioner and his family, though previously domiciled in New York, had changed their domicile to Pennsylvania. Although we find (that the proceeding was properly commenced in the State of New York (Nassau County) pursuant to CPLR 7502 (subd. [a]) (respondent was doing business in that county), we find also, in the exercise of our discretion and in consideration of all the factors involved herein, that New York is an inconvenient forum, and that another forum is available which will best serve the ends of justice and the convenience of the parties (Silver v. Great Amer. Ins. Co., 29 N Y 2d 356). Hopkins, Acting P. J., Munder, Martuscello, Christ and Benjamin, JJ., concur.